Citation Nr: 0835643	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-15 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
and July 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The August 2004 
decision appeared to reopen a previously denied claim for 
service connection for a back injury but denied the claim on 
the merits.  The July 2006 rating decision denied service 
connection for sleep apnea.


FINDINGS OF FACT

1  A January 1994 rating decision that denied service 
connection for residuals of a back injury was not appealed.

2.  In correspondence dated in May 2004 the veteran requested 
that his previously denied claim for service connection for 
back condition be reopened.

3.  Evidence compiled since the January 1994 rating decision 
regarding service connection for residuals of a back injury 
is new, but does not raise a reasonable possibility of 
substantiating the claim.

4.  The veteran's current sleep apnea did not manifest in 
service, or for many years thereafter, and is not related to 
service.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of a back injury has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Sleep apnea was not incurred during active military 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence - back injury

The veteran first filed a claim for service connection for a 
low back injury in September 1972.  He stated that he was 
ambushed during a patrol in Vietnam and hit his lower back on 
a stump when he rolled to avoid the fire.  He reported that 
the spot was painful and a knot or lump had formed.  The RO 
wrote to the veteran in November 1972 to inform him that the 
records did not show that he received treatment for a back 
injury during service and it was not recorded on his 
separation examination.  He was further informed that no 
other action would be taken on his claim unless he submitted 
evidence showing that the condition was incurred in or 
aggravated by his military service and that it still exists.  

The veteran filed a request to reopen the claim in January 
1994.  He stated that he was treated in service for a back 
injury, that he did not have any medical evidence to support 
the claim since he treated the condition with over the 
counter medications, and that he was submitting a buddy 
statement attesting to the back injury he received in 
service.  In a rating decision dated in January 1994 the RO 
denied service connection for residuals of a back injury on 
the basis that "[service] medical records are negative for 
complaint, treatment or diagnosis of a disability of the 
back. . . .  [And] separation examination of September 29, 
1969 showed spine as normal."  A notice of disagreement was 
not filed, and the decision became final.  38 C.F.R. § 
3.104.  Even so, applicable law provides that a claim which 
is the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In May 2004 the veteran requested that his claim for service 
connection for a lower back injury be reopened.  This request 
was granted in an August 2004 rating decision, however, the 
earlier denial on the merits was confirmed and continued.  
The veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

While the RO appears to have reopened the finally decided 
claim, by way of the August 2004 rating decision, and 
considered the claim on the merits, the Board notes that it 
must consider in the first instance whether the claim was 
properly reopened.  [While the rating decision appeared to 
reopen the final denial, the statement of the case determined 
that new and material evidence had not been presented to 
reopen the claim.]  The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim, is not binding on the Board's determination of the 
question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

The evidence of record at the time of the January 1994 rating 
decision included the veteran's service treatment records 
(STRs) and a buddy statement dated in April 1979, which 
related the following:

Approximately 11:45, September 21, 1968, 
I [name], was with [the veteran] on 
patrol in Vietnam with Co. D, on a search 
and destroy mission, and we walked into 
an ambush.  I [name], after the 
excitement was over came back to the rear 
and found, [the veteran] lieing [sic] on 
the ground complainting [sic] about his 
back.  At that time the helicopter came 
in and picked up the wounded and the 
dead.  Also [the veteran] was carried out 
on the helicopter to the hospital too.

Evidence compiled since the January 1994 rating decision 
includes private medical records (including records dated as 
recently as June 2008), which confirm that the veteran has a 
back condition and a copy of the April 1979 buddy statement.  
The evidence in the buddy statement is cumulative and 
redundant of that already of record at the time of the prior 
final denial of the issue on the merits.  Moreover, the 
medical records dating from January 1982 to November 1990, 
while new, are not material to the issue of service 
connection.  While the veteran is competent to say now, as he 
has in conjunction with his previous claims, that he injured 
his back in service, there is still no competent medical 
evidence that links a current back condition to service.  In 
fact, a January 1982 medical record indicated that the 
veteran had a window fall across his low back while rescuing 
a child from a fire in April 1979.  The veteran was noted to 
have the onset of back pain at that time but the pain 
resolved without significant problems.  However, the veteran 
reported that from that time he has had intermittent problems 
with his low back lasting from two to three days especially 
following strenuous activity which resolved without any 
difficulty.  The last two days, however, the veteran had 
increasing pain without any precipitating factors.  The 
report noted that there was a prior injury in service but 
that injury had resolved without any problem.  As the newly 
submitted evidence does not show that he has a current 
disability that is related to the injury in service, it does 
not raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  New and material 
evidence having not been found, the veteran's request to 
reopen his claim must be denied.

II.  Service connection - sleep apnea

The veteran also seeks service connection for sleep apnea, 
including as secondary to Agent Orange exposure.  DD 214 and 
service personnel records (SPRs) confirm service in Vietnam 
from September 10, 1968 to November 4, 1968; and a military 
occupation specialty (MOS) of Light Weapons Infantryman.  
SPRs also confirm that the veteran was attached to "Co. D 
1st Bn 11th Infantry USARPAC" while in Vietnam. 

In the case of a combat veteran, if an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007). "Satisfactory evidence" is credible 
evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service. "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.  In this case, the veteran does not 
assert that his sleep apnea is related to combat nor is there 
any medical evidence of record linking the condition to 
active service.  The veteran asserts that sleep apnea began 
in service as he noticed problems then or that it is related 
to his service-connected post traumatic stress disorder 
(PTSD) as his doctors "seemed to think it was related" to 
PTSD.  VA Form 21-4138, dated in March 2006 and VA Form 9, 
dated in March 2008.   

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Although not 
otherwise established as incurred in or aggravated by 
service, for veteran's exposed during service to certain 
herbicide agents (including Agent Orange), service connection 
may be granted for one of the diseases listed at 38 C.F.R. § 
3.309(e).  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

VA medical records dating from March 2006 to December 2007 
show the veteran as being diagnosed with and receiving 
treatment for sleep apnea.  A March 21, 2006, record states 
that the veteran underwent a sleep study on March 5, 2006, 
which confirmed the diagnosis of sleep apnea.  This study is 
not of record.  

While the veteran asserts that he had problems with sleep 
apnea on active duty, the Board notes the thirty seven year 
lapse from the time of the veteran's separation from service 
until the March 2006 evidence.  This significant lapse of 
time is highly probative evidence against the veteran's claim 
of a nexus between a current sleep apnea disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
in the analysis of a service connection claim). 

Moreover, the record contains no competent probative evidence 
that links a current sleep apnea disorder to service.  
Although the veteran has presented statements from family 
members referring to his snoring/sleep patterns after his 
return from Vietnam, only individuals possessing specialized 
medical training and knowledge are competent to render a 
diagnosis and an opinion as to etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) 38 C.F.R. § 3.159(a)(2).  
In the absence of competent probative evidence that 
attributes the veteran's sleep apnea to active military 
service, service connection on a direct basis for sleep apnea 
is not warranted.  38 C.F.R. § 3.303.  Service connection for 
sleep apnea as secondary to Agent Orange is also not 
warranted since this disorder is not listed in the 
regulations.  See 38 C.F.R. § 3.309(e).

In the alternative, the veteran argued for the first time in 
his substantive appeal that his service-connected PTSD caused 
his sleep apnea.  While the RO did not provide VCAA notice on 
the theory of secondary service connection or address the 
claim on this theory in the statement of the case, the Board 
finds that it can address this argument in the first instance 
as the veteran himself raised the theory in his appeal to the 
Board.  See VAOPGCPREC 16-92 (July 24, 1992) (Authority of 
Board to Address Matters Not Considered by the Agency of 
Original Jurisdiction).  In that regard, the Board notes that 
the RO did provide notice of the criteria for secondary 
service connection and the evidence required to substantiate 
a claim based on that theory, with regard to a different 
claim, three months after his substantive appeal on sleep 
apnea was submitted to the RO.  Therefore, the veteran would 
be reasonably expected to understand what was required to 
substantiate a secondary service connection theory.  As his 
assertion is not supported by the medical evidence of record, 
the duty to assist does not require VA to further develop the 
claim on that basis.  While the veteran asserts that his 
doctors think the two conditions are related, there is no 
indication in the medical evidence of record that the 
veteran's PTSD caused or aggravated his sleep apnea and the 
veteran's recitation of his understanding of conversation 
with doctors does not constitute competent medical evidence 
in support of the claim.  

The veteran was accorded a compensation and pension (C&P) 
examination in April 2005.  The examiner reports that the 
claims file was reviewed pursuant to this examination.  
During the examination the veteran reported having nightmares 
but made no other mention of sleep problems.  The examiner 
diagnosed the veteran with PTSD with no mention of sleep 
apnea, and no other medical evidence purports a link between 
the veteran's sleep apnea and his service-connected PTSD.   

In short, the record contains no competent probative evidence 
that links a current diagnosis of sleep apnea to service or 
to any service-connected disability.  Accordingly, service 
connection for sleep apnea must be denied. 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the probative evidence against the claim 
outweighs the veteran's unsupported allegation of a nexus to 
service.  38 C.F.R. § 3.102. 

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not have sleep apnea at separation, and did not complain 
of any sleeping disorder until 37 years after separation, as 
well as the absence of competent medical evidence of a 
possible nexus between service or a service-connected 
disability and the claimed disorder, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) 
(2007). Accordingly, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in June 2004 the RO purported to advise the 
veteran of the information and evidence necessary to reopen 
his claim for service connection for residuals of a back 
injury, and of the evidence needed to substantiate the 
underlying claim for service connection.  However, the letter 
indicated only that he should submit evidence relative to 
whether he had a disability rather than informing him that 
the claim was previously denied as the evidence did not show 
the incurrence of an injury in service that resulted in 
disability.  The letter did indicate that VA would obtain 
medical records, employment records, or records from other 
Federal agencies if he provided the necessary information.  
He was also informed that the RO had requested his medical 
records from Dr. Hornback.  

The veteran responded in June 2004 and indicated that he did 
not have any additional evidence and that the claim should be 
considered based on the buddy statement he submitted and the 
fact that he was in combat when the claimed injury occurred.  
In his notice of disagreement and substantive appeal, the 
veteran argued that he was treated for his back in service 
and that VA must consider his statement and lay statements 
pertaining to injuries that occurred during combat.

The veteran has not disputed the contents of the VCAA notice 
in this case. However, a notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007).

To the extent there was any notice error, the presumption of 
any prejudice is overcome in this case.  Based on the notices 
that were provided by VA, the veteran is reasonably expected 
to understand what is required to substantiate his claim.  
The June 2004 letter, which indicated what types of evidence 
he should submit to support his claim, in conjunction with 
the notice of the applicable criteria for service connection 
that were provided to him in the statement of the case (SOC) 
provided the veteran with notice such that he is reasonably 
expected to understand what evidence to submit to 
substantiate his claim.  Moreover, the SOC informed him that 
the claim was previously denied due to a lack of evidence 
showing that he has a condition now that was incurred in 
service.  The RO also explained why the evidence provided by 
the veteran to reopen his claim was insufficient.  The 
veteran responded by providing argument in support of his 
claim in his substantive appeal.  

Although the RO failed to notify the veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since the veteran's claim 
is not being reopened, no disability rating or effective date 
will be assigned, so there is no possibility of any prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board thus finds that the veteran has 
been provided adequate notice in accordance with 38 U.S.C.A 
§§ 5103, 5103A with regard to his claims for service 
connection.

A letter from the RO dated in April 2006 apprised the veteran 
of the information and evidence necessary to establish his 
claim for service connection for sleep apnea.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  The letter also 
informed him of how VA establishes disability ratings and 
effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The 
Board thus finds that the veteran has been provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for service connection.

Regarding the duty to assist, STRs, VA and private treatment 
records have been obtained and associated with the claims 
file.  The RO contacted the National Personnel Center in 
November 2004 to ask that the records for the Marine hospital 
in Da Nang be searched for treatment records pertaining to 
the veteran.  The reply indicated that the patient registry 
was searched and the veteran's name was not found.  The RO 
also asked that morning reports for the veteran's unit be 
searched to see if he was evacuated by helicopter as was 
claimed.  The reply indicated that morning reports were 
searched but no remarks pertaining to the veteran were found.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

	

(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of a back injury.  
The petition to reopen that claim is denied.

Service connection for residuals of sleep apnea is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


